19-36300-cgm        Doc 587      Filed 12/12/19 Entered 12/12/19 15:46:08           Main Document
                                              Pg 1 of 11


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                    )
 In re                                              )
                                                    )   Chapter 11
 BARNEYS NEW YORK, INC., ET AL.                     )   Case No. 19-36300 (CGM)
                                                    )   (Jointly Administered)
 Debtor                                             )
                                                    )

  FEDEX CORPORATE SERVICES, INC.’S OBJECTION TO REVISED DISCLOSURE
 STATEMENT FOR THE JOINT CHAPTER 11 PLAN OF BARNEYS NEW YORK AND
                      ITS DEBTOR AFFILIATES


           FedEx Corporate Services, Inc. (“FedEx”), by and through its undersigned counsel,

 hereby objects to the approval of the Revised Disclosure Statement for the Joint Chapter 11 Plan

 of Barneys New York and its Debtor Affiliates [D.E. 579] (the “Disclosure Statement”). In

 support hereof, FedEx states as follows:

                                       Introductory Statement

           It is beyond dispute that these chapter 11 cases are administratively insolvent. And the

 Disclosure Statement indicates that the administrative insolvency is massive. In the Debtors’

 own estimation, it is unlikely they will pay more than 40 cents on the dollar to administrative

 claim holders, effectively making the administrative claim holders involuntary DIP lenders

 holding bad debt. In spite of the crumbling estate, the Disclosure Statement fails to provide

 adequate information to enable creditors to determine whether to accept or reject the proposed

 plan (the “Plan”). The Plan itself cannot be confirmed, because it fails to comply with the most

 basic requirements for confirmation. At the December 18, 2019 hearing on the Disclosure

 Statement, the Debtors should be prepared to discuss alternative resolutions to these chapter 11

 cases.




                                                    1
 1383314
19-36300-cgm       Doc 587      Filed 12/12/19 Entered 12/12/19 15:46:08                Main Document
                                             Pg 2 of 11


                                         Relevant Background

           1.    On August 6, 2019 (the “Petition Date”), each of the Debtors commenced

 voluntary cases under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

 The Debtors remain in possession of their estates, pursuant to sections 1107(a) and 1108 of the

 Bankruptcy Code. No trustee or examiner has been appointed in these chapter 11 cases. On

 November 15, 2019, the Debtors filed a plan and disclosure statement. [D.E. 527 and 528].

           2.    Also on November 15th, the Debtors filed their October 2019 Monthly Operating

 Report [D.E. 532] (the “October MOR”). The October MOR indicates that the Debtors were

 operating at a large net loss of nearly $20 million in a single month, with “Chapter 11

 Restructuring Charges” accounting for $21 million in expenses. See October MOR, p.12. The

 October MOR also indicates that the Debtors had delinquencies in post-petition payables. Id. at

 p.17. This suggests that “restructuring charges” rendered the Debtors administratively insolvent,

 and the Debtors have been aware of this since well before they filed their Plan.

           3.    On December 19, 2019, FedEx filed its Motion for Allowance and Payment of

 Chapter 11 Administrative Expense, documenting its $1,090,057.18 in unpaid post-petition

 shipping services. 1 In the time since FedEx filed its motion, other parties have filed similar

 motions, suggesting that numerous parties remain unpaid for post-petition goods or services. See

 D.E. 542 and 580. FedEx also holds a $2,263,805.82 general unsecured pre-petition claim.

 Claim No. 701.

           4.    The Disclosure Statement describes a plan in which administrative expense

 claimants will receive 40% of their claims at most, and perhaps 10% or less. Disclosure



 1
   As a result of the Debtor’s conduct, additional post-petition shipping charges may become past-due prior
 to any hearing on that motion. FedEx reserves the right to provide an amended schedule of post-petition
 amounts due, including the applicable debtor-party.


                                                     2
 1383314
19-36300-cgm       Doc 587      Filed 12/12/19 Entered 12/12/19 15:46:08            Main Document
                                             Pg 3 of 11


 Statement, Art. III, sec. E. While administrative creditors wait several months for what is likely

 to be a tiny payout on their claims, the Debtors and their professionals will continue to operate

 for the benefit of the Debtors’ remaining employees, the DIP Lender, the purchaser of the

 Debtors’ assets, and the Debtor’s professionals. It appears that the Debtors’ professionals will be

 paid in full. At base, the Plan proposes to conduct a wind-down of non-debtor, non-estate assets,

 but asks the Court to provide its imprimatur to that process and also approve non-debtor releases.

                                              Objection

           5.    To the extent any objection, in whole or in part, contained herein is deemed to be

 an objection to confirmation of the Plan rather than, or in addition to, an objection to the adequacy

 of the Disclosure Statement, FedEx reserves its right to assert such objection, as well as any other

 objections, to confirmation of the Plan. Furthermore, to the extent FedEx is impacted in any way

 by the contents of any supplements or amendments to the Disclosure Statement or the Plan, which

 may be filed after any Disclosure Statement or Plan confirmation objection deadline, FedEx

 reserves its rights to object thereto.

           6.    Section 1125 of the Bankruptcy Code prohibits the solicitation of votes on a

 reorganization plan prior to court approval of a written disclosure statement that contains

 “adequate information.” See 11 U.S.C. § 1125(b). “Of prime importance in the reorganization

 process is the principle of disclosure.” In re Momentum Mfg. Corp., 25 F.3d 1132, 1136 (2d Cir.

 1994).

           7.    The requirement of “adequate information” is designed to help creditors in their

 negotiations with debtors over the plan. See Century Glove, Inc. v. First American Bank, 860 F.2d

 94, 100 (3d Cir. 1988); In re Ferretti, 128 B.R. 16, 18 (Bankr. D.N.H. 1991) (a disclosure statement




                                                  3
 1383314
19-36300-cgm            Doc 587   Filed 12/12/19 Entered 12/12/19 15:46:08             Main Document
                                               Pg 4 of 11


 must provide “adequate information” to creditors to enable them to determine whether to accept

 or reject a proposed plan). The Code defines “adequate information” as:

           information of a kind, and in sufficient detail, as far as is reasonably practicable in
           light of the nature and history of the debtor and the condition of the debtor’s books
           and records, that would enable a hypothetical reasonable investor typical of holders
           of claims or interests of the relevant class to make an informed judgment about the
           plan” 11 U.S.C. § 1125(a)(1).

           8.      A disclosure statement must contain “simple and clear language delineating the

 consequences of the proposed plan on [creditors’] claims and the possible [Bankruptcy] Code

 alternatives so that they can intelligently accept or reject the Plan.” In re Copy Crafters Quickprint,

 Inc., 92 B.R. 973, 981 (Bankr. N.D.N.Y. 1988). Put simply, a disclosure statement “must clearly

 and succinctly inform the average unsecured creditor what it is going to get, when it is going to

 get it, and what contingencies there are to getting its distribution.” Ferretti, 128 B.R. at 19.

           9.      A disclosure statement must also describe a confirmable plan. In re Quigley Co.,

 377 B.R. 110, 115 (Bankr. S.D.N.Y. 2007). “If the plan is patently unconfirmable on its face,

 the application to approve the disclosure statement must be denied, as solicitation of the vote

 would be futile.” Id. at 115-16.

           10.     The Disclosure Statement is deficient in the following ways:

                   a.      It fails to provide any detailed financial information about the Debtors’

 past operations in chapter 11. This information would explain how the Debtors’ estates became

 deeply administratively insolvent in a short period of time, and provide a clue as to whether the

 continued operation of the estates by the same parties who brought them into insolvency would

 be in the best interests of administrative creditors (who are essentially the “fulcrum security” in

 these cases). 2


 2
  The Plan proposes that the Plan Administrator will be M-III Advisory Partners, LP, the Debtors’ pre-
 and post-petition financial advisor. Disclosure Statement, Art. II.


                                                     4
 1383314
19-36300-cgm         Doc 587   Filed 12/12/19 Entered 12/12/19 15:46:08            Main Document
                                            Pg 5 of 11


                b.      It fails to provide any information on the Debtors’ current cash positions,

 broken out by Debtor. That information would include an explanation of whether or not each

 Debtors’ cash is encumbered, by whom, and on what basis. The estates are not substantively

 consolidated, so the Debtors cannot simply offer consolidated information in the Disclosure

 Statement.

                c.      It fails to project the Debtors’ future cash receipts. That information would

 include an explanation of the source of future receipts and disbursements up to the closure of the

 case, such that a creditor could determine whether the Debtors’ projections are reasonable or

 feasible. The Debtors’ “Corporate Wind Down Budget,” attached to the Disclosure Statement, is

 less of a budget and more of a wish-list of nearly $25 million in costs and fees the Debtors would

 like permission to favor over chapter 11 administrative creditors. It is worth noting here that the

 Debtors’ own press release announcing its DIP financing, stated that the Debtors “will pay trade

 vendors, manufacturing partners and suppliers for goods and services provided on or after the

 filing date, August 6, 2019.” See Stretto Barneys New York website:

 http://case.stretto.com/barneys.

                d.      It fails to explain, in simple terms, why administrative creditors should

 agree to be paid a small, perhaps nonexistent dividend on their claims, while the Debtors’

 professionals are paid separately. That information would include, as above, why portions of the

 Debtors’ remaining assets, including the future proceeds from continuing wind-down operations

 and liquidation sales, are earmarked for professionals. If the explanation is that those assets now

 belong to the DIP Lender, the Purchasers of the Debtors’ assets, and/or the Debtor’s pre-petition

 secured creditors, the Disclosure Statement should further explain why an administratively




                                                  5
 1383314
19-36300-cgm         Doc 587   Filed 12/12/19 Entered 12/12/19 15:46:08             Main Document
                                            Pg 6 of 11


 insolvent bankruptcy estate should be allowed to continue in chapter 11 for the benefit of those

 parties with no additional benefit to the administrative creditors, let alone the unsecured

 creditors.

                e.      It fails to explain the source of funding for the Professional Fee Escrow

 Account. Specifically, the Plan proposes that:

                the Debtors shall fund the Professional Fee Escrow Account with Cash
                equal to the Professional Fee Escrow Amount. The Professional Fee Escrow
                Account shall be maintained in trust solely for the Professionals and for no
                other Entities until all Professional Fee Claims Allowed by the Bankruptcy
                Court have been irrevocably paid in full to the Professionals pursuant to one
                or more Final Orders of the Bankruptcy Court. No Liens, claims, or interests
                shall encumber the Professional Fee Escrow Account or Cash held in the
                Professional Fee Escrow Account in any way. Funds held in the
                Professional Fee Escrow Account shall not be considered property of the
                Estates of the Debtors or the Wind-Down Debtors. See Plan, Art. II, sec.
                B(2) (emphasis added).


 The Disclosure Statement does not explain where the cash the Debtors will use to fund the

 account comes from. This information is key if creditors are to determine whether they are being

 treated fairly under the Plan (see below). While the Disclosure Statement explains that the

 “Purchasers . . . agreed to fund a $27 million wind down budget . . .” if this money never was

 and never will be property of the estate, there is no reason to accomplish the wind-down through

 a plan. The case can be dismissed and the Purchasers can spend their money however they see

 fit.

                f.      It fails to explain, in simple terms, how the Debtors can offer the release of

 certain claims, when the Debtors sold those claims to the purchaser of the Debtors’ assets. The

 Plan might benefit certain of the unsecured creditors (some of whom may also be administrative

 creditors) if they were granted releases from preference or fraudulent transfer liability. However,

 upon information and belief, the Purchasers acquired those claims, so the Debtors cannot release


                                                  6
 1383314
19-36300-cgm          Doc 587   Filed 12/12/19 Entered 12/12/19 15:46:08             Main Document
                                             Pg 7 of 11


 them. And the same result could be accomplished by dismissing the cases. See 11 U.S.C.

 § 546(a)(2).

                 g.      It fails to explain in detail the value of the released claims. The Plan

 proposes to release the following parties: “(a) the DIP Parties; (b) the Committee and each of its

 members; (c) the Plan Administrator; (d) each Holder of an Administrative Claim, Priority Tax

 Claim, Other Priority Claim, Prepetition Secured Claim, and General Unsecured Claim that votes

 to 8 accept or does not object to the Plan,” as well as various officers, directs, board members,

 advisors, and other parties. See Plan, Art. I sec. A(44). However, nowhere in the Disclosure

 Statement do the Debtors provide any analysis for the value, viability, or recoverability of what

 may be numerous claims or causes of action on disparate legal theories (e.g., preferences, lender

 liability, breach of fiduciary duty, section 363(n) claims).

           11.   Curing the above deficiencies would only be a step in the direction of sufficient

 disclosure.

           12.   In addition to the above Disclosure Statement deficiencies, the Plan it proposes

 cannot be confirmed for the following reasons:

                 a.      The Plan proposes to pay administrative creditors less than 100% of their

 claims in cash on the effective date. Section 1129(a)(9)(A) provides that a plan must, “with

 respect to a claim of a kind specified in section 507(a)(2)” unless holders of such claims agree

 otherwise, pay such claims in cash on the effective date. The Plan does not do so. It would be

 overly optimistic, based on the lack of information in the Disclosure Statement, to assume that

 not a single administrative creditor will object and every administrative creditor will agree to the

 Plan.




                                                   7
 1383314
19-36300-cgm         Doc 587    Filed 12/12/19 Entered 12/12/19 15:46:08             Main Document
                                             Pg 8 of 11


                b.      The Plan unfairly discriminates against creditors that are, or should be, in

 the same class. Section 1129(b) provides that if a plan complies with the requirements of section

 1129(a) (which this Plan does not), it may be confirmed if it “does not discriminate unfairly, and

 is fair and equitable, with respect to each class of claims or interests that is impaired under, and

 has not accepted, the plan.” “The purpose of the requirement is to ensure that a dissenting class

 will receive relative value equal to the value given to all other similarly situated classes.” In re

 LightSquared Inc., 513 B.R. 56, 99 (Bankr. S.D.N.Y. 2014) The Plan fails to meet that

 requirement in several ways:

                        i.      First, it creates disparate treatment for claims within the

 Administrative Claim (and Priority Tax Claim) class. Only administrative claimants and priority

 tax claimants that do not object to the Plan will be “deemed a Released Party for all purposes”

 under the Plan. See Plan, Art. IV, sec. B.

                        ii.     Second, the Plan creates disparate treatment for Administrative

 Claims and wind-down expenses, despite the fact that those expenses should have the same

 priority under the code. In other words, the Debtors create an arbitrary distinction between past

 unpaid administrative expenses (which they propose to pay a small dividend), and future

 administrative expenses (which they deem “wind-down expenses” and propose to pay in full).

                        iii.    Finally, the Plan creates disparate treatment for Administrative

 Claims and Professional Fee Claims, despite the fact that those claims have the same priority

 under section 507(a)(2) and 503(b). See id. at Art. II, sec. B(2). The Plan even proposes to fund

 a “Professional Fee Escrow Account,” with such funds inexplicably being deemed not property

 of the estate or the wind-down debtors, and exclusively available to the professional fee

 claimants until those claims are paid in full, at which point, again inexplicably, the remaining




                                                   8
 1383314
19-36300-cgm            Doc 587   Filed 12/12/19 Entered 12/12/19 15:46:08           Main Document
                                               Pg 9 of 11


 funds come back into the estate as distributable cash. If these funds are not, never were, and

 likely never will be property of the estate, the Plan essentially has no bankruptcy purpose. See

 supra, ¶10(e).

                   c.      The non-debtor releases are likely prohibited in a liquidating plan. The

 Plan proposes to release various non-debtor parties (Plan, Art. VIII, sec. E, “Third Party

 Release”), but fails to provide an adequate explanation of (supra, ¶10(e)) or basis for those

 releases. In the Second Circuit, it is unlikely that non-debtor releases are allowed in a

 liquidating plan, which the Debtors’ Plan undoubtedly is. “[I]n bankruptcy cases, a court may

 enjoin a creditor from suing a third party, provided the injunction plays an important part in the

 debtor’s reorganization plan.” See In re Metromedia Fiber Network, Inc., 416 F.3d 136, 141 (2d

 Cir. 2005) (quoting In re Drexel Burnham Lambert Group, Inc., 960 F.2d 285, 293 (2d Cir.

 1992)) (emphasis added). Moreover, non-debtor releases are only approved in special situations.

 Id. at 142 (“No case has tolerated nondebtor releases absent the finding of circumstances that

 may be characterized as unique.”). While this case is administratively insolvent, it does not

 otherwise appear to be unique.



                                            Relief Requested

           13.     The common theme of the Disclosure Statement and Plan deficiencies is that the

 Plan benefits the DIP Lender, the Purchasers, and the Debtor’s professionals and employees,

 without providing any additional material benefit to the administrative expense claimants or the

 unsecured creditors. While the Debtors warn of dire consequences if the cases were converted to

 chapter 7 liquidations, 3 the Disclosure Statement clearly states that, “[p]ursuant to the Sale


 3
     The Disclosure Statement states:



                                                    9
 1383314
19-36300-cgm         Doc 587      Filed 12/12/19 Entered 12/12/19 15:46:08              Main Document
                                               Pg 10 of 11


 Transaction, the Debtors already sold substantially all of their assets.” Disclosure Statement, Art.

 X, sec. B. A liquidation of nothing can be neither large nor complex. What the Disclosure

 Statement and Plan actually describe is a liquidation of a non-debtor’s assets by the Debtors. A

 better solution would be to pay the administrative expense claimants their pro rata share of

 unencumbered assets 4 and dismiss the cases. This solution would pay administrative creditors

 whatever is available as soon as practicable, and accomplish most of what the Debtors propose in

 their non-debtor releases. See 11 U.S.C. § 546(a)(2) (effectively terminating preference and

 fraudulent conveyance actions upon dismissal). To the extent the Debtors wish to continue the

 wind-down process for the Purchasers, they can do so outside of bankruptcy upon dismissal, with

 no interruption in their operations.

           14.    The Court should deny approval of the Disclosure Statement and order the Debtor

 to propose an alternative to the Plan that is limited to actions that accomplish a bankruptcy purpose.

                                                   Notice

           15.    Notice of this Objection has been provided to (i) the Debtors, Barneys New York,

 Inc., 575 Fifth Avenue, New York, New York 10017 (Attn: Grace Fu); (ii) co-counsel to the

 Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022 (Attn:

 Edward O. Sassower, P.C. and Joshua A. Sussberg, P.C.), Kirkland & Ellis LLP, 300 North

 LaSalle Street, Chicago, Illinois 60654 (Attn: Chad J. Husnick, P.C. and W. Benjamin Winger),




           If the Debtors’ business were liquidated in a chapter 7 process, store closing processes
           likely would be stopped in their tracks, forcing locations to go dark and terminate
           employees until a trustee could turn the lights back on. Even then, important employees
           with institutional knowledge will be gone for good, leaving an extremely large and
           complex liquidation to be managed by new hires unfamiliar with the Debtors’ business.
           Disclosure Statement, Art. II.
 4
  This assumes there even are unencumbered assets. If there are not, the Disclosure Statement should
 explain how continuing the wind-down process will create unencumbered assets.


                                                     10
 1383314
19-36300-cgm       Doc 587     Filed 12/12/19 Entered 12/12/19 15:46:08          Main Document
                                            Pg 11 of 11


 and Katten Muchin Rosenman LLP, 575 Madison Avenue, New York, New York 10022 (Attn:

 Steven J. Reisman); (iii) the United States Trustee, 11A Clinton Avenue, Room 620, Albany, New

 York 12207 (Attn: Alicia Leonhard)(via U.S. mail and electronic transmission); (iv) counsel to the

 DIP Agent and the DIP Lenders, Jones Day, 250 Vesey Street, New York, New York 10281 (Attn:

 Sidney P. Levinson, Michael Schneidereit, and Jeremy Evans); and (v) all parties who have filed

 a notice of appearance and request for service of papers pursuant to Bankruptcy Rule 2002 via

 electronic transmission, unless otherwise noted. FedEx submits that, in light of the nature of the

 relief requested, no other or further notice need be given.

                                          Prayer for Relief

           16.   WHEREFORE, for the foregoing reasons, FedEx respectfully requests that the

 Court DENY approval of the Debtors’ Disclosure Statement, and issue such other and further

 relief as the Court deems appropriate in the circumstances.


 Dated: December 12, 2019

                                       Respectfully submitted,

                                       /s/ Brian K. Coleman
                                       Brian K. Coleman
                                       FEDERAL EXPRESS CORPORATION
                                       560 West 42nd Street, 3rd Floor
                                       New York, NY 10036
                                       Telephone: 901.434.8600
                                       brian.coleman@fedex.com

                                       COUNSEL FOR MOVANT,
                                       FEDEX CORPORATE SERVICES, INC.




                                                  11
 1383314
